Exhibit 10.2a HOT TOPIC, INC. 18305 East San Jose Ave. City of Industry, California 91748 March 16, 2012 Jim McGinty 18305 East San Jose Ave. City of Industry, CA 91748 Re:Second Amendment to Amended and Restated Employment Letter Agreement Dear Jim: This second amendment (this “Second Amendment”) to your Amended and Restated Employment Letter Agreement (the “Agreement”) with Hot Topic, Inc. (the “Company”), dated November 24, 2008, as first amended as of March 21, 2011, amends the terms and conditions of the Agreement to the extent provided herein.From and after the execution of this Second Amendment by the parties hereto, this Second Amendment shall form a part of the Agreement for all purposes and any reference to the Agreement shall be deemed a reference to the Agreement as amended hereby.Except as specifically amended as set forth herein, each term and condition of the Agreement shall remain unchanged and continue in full force and effect. 1.SECTION 6. The references to “twelve (12) months” in Section 6 of the Agreement are hereby replaced with “six (6)months.” 2.GOVERNING LAW. This Second Amendment shall be governed by and construed according to the laws of the State of California. If the above terms are acceptable to you, please sign this Second Amendment and return it to the Company at your earliest convenience. Sincerely, /s/ Lisa Harper Lisa Harper CEO Accepted and Agreed: /s/ Jim McGinty Jim McGinty
